Title: To Thomas Jefferson from Albert Gallatin, 2 July 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
                     
            July 2d 1803
          
          I enclose the letters received on the subject of E. Livingston. If Mr Gelston is right in supposing that the list dated 18th June has been paid to the dist. attorney there is a defalcation of at least that amount to witt thirty thousand dollars; besides which he may have received part of the bonds which had been put in suit whilst Mr Harrison was district attorney and has received some of the proceeds of the sales of Mr Lamb’s (the late collector) estate. I would not be astonished if the whole deficiency exceeded forty thousand dollars. That is far greater than I had any idea of from Mr G.’s preceding letters; but his account is neither clear nor final. What may bring Mr L. here I do not understand; he can have no expectation of remaining in office under such circumstances. Mr Clinton’s recommendation appears unexceptionable. Mr Sandford was, I believe, originally recommended by Gen. Smith of Long Island.
          As Mr L. may be expected every moment, I will thank you to send back the papers when you shall have done with them, & to suggest whether any particular line of conduct must be followed with him.
          From the recommendation of Nichols & Slocum, can any conjecture be formed which is the most active & has most capacity. If equal, the naval officer would be preferable to fill the duties of Supervisor. It must be observed that the present appointments will be considered rather as a burthen than as a favor.
          With respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        